Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 1 of 27 PageID #: 4674



                     IN THE UNITED STATES DISTRICT FOR THE
                          EASTERN DISTRICT OF TEXAS,
                               SHERMAN DIVISION

    JASON LEE VAN DYKE,             §
        Plaintiff,                  §
    v.                              §
                                    §
    THOMAS CHRISTOPHER              §                                   NO. 4:18-CV-247-ALM
    RETZLAFF, a/k/a DEAN            §
    ANDERSON, d/b/a BV FILES, VIA   §
    VIEW FILES, L.L.C., and VIAVIEW §
    FILES,                          §
         Defendants                 §

    RETZLAFF’S FIRST AMENDED AND SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                  (SECOND) “FIRST SET” OF INTERROGATORIES

    To:     Jason Lee Van Dyke, plaintiff pro se.

            Defendant Thomas Retzlaff serves these, his first amended and supplemental
    responses to plaintiff’s (second) “first set” of interrogatories in obedience to the Court’s
    memorandum opinion and order of April 14, 2020. (Doc. 153.) To the extent not
    objected to, Retzlaff makes the following answers under oath in accordance with FED. R.
    CIV. P. 33(b)(3).

            The Court ordered Retzlaff to file amended or supplemental answers to:

            (i)     Interrogatories 2, 3(c)-(f), 8-10, and 16, to which Retzlaff did not
                    previously answer or object.1 (Doc. 153, Part II(A).)

            (ii)    Interrogatories 3(a), 4-7, 11, 13, and 15, as to which the Court either found
                    Retzlaff’s previous answers inadequate or overruled Retzlaff’s objection.
                    (Doc. 153, Part II(B).)

    Previous answers to Van Dyke’s interrogatories that the Court did not order Retzlaff to
    amend or supplement are not repeated below.




            1
                      Retzlaff did not previously answer or object to Van Dyke’s Interrogatories 2,
    3(c)-(f), 8-10, and 16 because Retzlaff pointed out he was not required to respond to more than 25
    interrogatories. (Doc. 153, Part III.) Although finding for Van Dyke and ordering Retzlaff to
    respond, the Court nevertheless found Retzlaff’s failure to respond on this ground “substantially
    justified.” (Id.)
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 2 of 27 PageID #: 4675



                           AMENDED AND SUPPLEMENTAL RESPONSES

    INTERROGATORY NO. 2:2

           Identify Dean Anderson. For the purpose of this interrogatory, Dean Anderson is
    the person who utilizes, or who previously utilized, the following email address:
    dean714@yandex.com. If you and Dean Anderson are one and the same person, you
    must state this fact in your response to this interrogatory.

    RESPONSE: Assertions of Privilege.

               (i)         Under the First Amendment to the U.S. Constitution, a party cannot be
                           compelled to disclose the identities of anonymous speakers. Watchtower
                           Bible and Tract Soc. of New York v. Village of Stratton, 536 U.S. 150,
                           166-67 (2002); Buckley v. American Constitutional Law Foundation,
                           Inc., 525 U.S. 182 (1999). “Under our Constitution, anonymous
                           pamphleteering is not a pernicious, fraudulent practice, but an honorable
                           tradition of advocacy and dissent.” McIntyre v. Ohio Elections Comm.,
                           514 U.S. 334, 356 (1995). A court order—even when issued at the behest
                           of a private party—constitutes state action. New York Times v. Sullivan,
                           364 U.S. 254, 265 (1964). Thus, the amputation of a speaker’s First
                           Amendment right of anonymity is subject to limitations with constitutional
                           timbre. It is well settled that this principle applies equally to anonymous
                           speech on the Internet. Reno v. ACLU, 521 U.S. 844, 853 (1997); see also
                           ApolloMedia Corp. v. Reno, 19 F. Supp. 1081 (N.D. Cal. 1998)
                           (protecting anonymous denizens of www.annoy.com, a website “created
                           and designed to annoy” legislators), aff’d by ApolloMedia Corp. v. Reno,
                           526 U.S. 1061 (1999). Because compelled identification affects the First
                           Amendment right of anonymous speakers to remain anonymous,
                           justification for an incursion upon that right requires proof of a compelling
                           interest. McIntyre, 514 U.S. at 347. Among other things, a person
                           seeking to discover the identity of an anonymous speaker has the burden
                           to show that disclosure of the identity of the anonymous speaker is
                           necessary because the party seeking disclosure is likely to prevail on all
                           other issues in the case. See United States v. Caporale, 806 F.2d 1487
                           (11th Cir. 1986); Miller v. Transamerican Press, 621 F.2d 721, 726 (5th
                           Cir. 1980). Until plaintiff has made such showing, compelled disclosure
                           of information that would destroy the speaker’s anonymity is premature.
               (ii)        Retzlaff asserts that any response might unfairly tend to incriminate him.
                           See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A “basic function” of
                           the Fifth Amendment “is to protect innocent men ... ‘who otherwise might
                           be ensnared by ambiguous circumstances.’”). Van Dyke alleges content
                           published on the “BV Files” blog constitutes “criminal stalking” by
                           Retzlaff. See Exhibits 1 and 2; plaintiff’s live pleading. (Doc. 113, ¶ 5.3.)
               2
                     Retzlaff did not previously answer or object to this request as it exceeded the maximum
    number of 25 interrogatories a party may serve.
    Van Dyke v. Retzlaff                                                                                                                2
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 3 of 27 PageID #: 4676



    INTERROGATORY NO. 3:

             Identify any persons who have care and control over BV Files. This includes, but
    is not limited to:

               (a)         The person who owns the following domain name: viaviewfiles.net.3

               (b)         The person who pay, or who previously paid for, the registration of the
                           following domain name: viaviewfiles.net.

               (c)         Persons who provide, or who previously provided, website hosting
                           services for BV Files.

               (d)         Persons who pay for, or who previously paid for, website hosting services
                           for BV Files.

               (e)         Persons who pay for, or who previously paid for, services provided to BV
                           Files by Cloudflare, Inc.

               (f)         Persons capable of publishing, changing, moderating or editing of any
                           content displayed on BV Files, except in the “comments” section.

    RESPONSE: Answer. In accordance with the Court’s April 14, 2020, ruling, Retzlaff
              answers Interrogatory 3(a) that, according to publicly available
              information,4 the registered owner of the domain name “viaviewfiles.net”
              is OnlineNIC, Inc.

                           Assertions of Privilege.

               (i)         As to Interrogatory 3(c)-(f),5 Retzlaff objects under the First Amendment
                           to the U.S. Constitution that a party cannot be compelled to disclose the
                           identities of anonymous speakers. Watchtower Bible and Tract Soc. of
                           New York v. Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v.
                           American Constitutional Law Foundation, Inc., 525 U.S. 182 (1999).
                           “Under our Constitution, anonymous pamphleteering is not a pernicious,
                           fraudulent practice, but an honorable tradition of advocacy and dissent.”
                           McIntyre v. Ohio Elections Comm., 514 U.S. 334, 356 (1995). A court
                           order—even when issued at the behest of a private party—constitutes state
                           action. New York Times v. Sullivan, 364 U.S. 254, 265 (1964). Thus, the

               3
                       Retzlaff originally objected that the answer this discrete subpart of Van Dyke’s
    Interrogatory No. 3 was “equally available” to Van Dyke, “as the owners of domain names are public
    information.” (Doc. 156, Part II(B).) The Court was “not persuaded” that this objection was valid. Citing
    Tango Transp., L.L.C. v. Transp. Int’l Pool, Inc., 2009 WL 2390312 at *2 (W.D.La. 2009), the Court
    held, “The fact that a party could find the information does not necessarily mean the information is not
    discoverable.” Retzlaff construes the Court’s ruling to mean that his objection to Van Dyke’s Interrogatory
    3(a) is overruled and that Retzlaff must answer fully without objection.
              4
                       See, e.g., www.whois.net, last accessed April 27, 2020.
              5
                       Retzlaff did not previously answer or object to these requests as they exceeded the
    maximum number of 25 interrogatories a party may serve.
    Van Dyke v. Retzlaff                                                                                                                3
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 4 of 27 PageID #: 4677



                           amputation of a speaker’s First Amendment right of anonymity is subject
                           to limitations with constitutional timbre. It is well settled that this
                           principle applies equally to anonymous speech on the Internet. Reno v.
                           ACLU, 521 U.S. 844, 853 (1997); see also ApolloMedia Corp. v. Reno,
                           19 F. Supp. 1081 (N.D. Cal. 1998) (protecting anonymous denizens of
                           www.annoy.com, a website “created and designed to annoy” legislators),
                           aff’d by ApolloMedia Corp. v. Reno, 526 U.S. 1061 (1999). Because
                           compelled identification affects the First Amendment right of anonymous
                           speakers to remain anonymous, justification for an incursion upon that
                           right requires proof of a compelling interest. McIntyre, 514 U.S. at 347.
                           Among other things, a person seeking to discover the identity of an
                           anonymous speaker has the burden to show that disclosure of the identity
                           of the anonymous speaker is necessary because the party seeking
                           disclosure is likely to prevail on all other issues in the case. See United
                           States v. Caporale, 806 F.2d 1487 (11th Cir. 1986); Miller v.
                           Transamerican Press, 621 F.2d 721, 726 (5th Cir. 1980). Until plaintiff
                           has made such showing, compelled disclosure of information that would
                           destroy the speaker’s anonymity is premature.
               (ii)        Retzlaff asserts that any response might unfairly tend to incriminate him.
                           See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A “basic function” of
                           the Fifth Amendment “is to protect innocent men ... ‘who otherwise might
                           be ensnared by ambiguous circumstances.’”). Van Dyke has repeatedly
                           alleged that content published on the “BV Files” blog constitutes “criminal
                           stalking” by Retzlaff. SeeExhibits 1 and 2; plaintiff’s live pleading. (Doc.
                           113, ¶ 5.3.)

    INTERROGATORY NO. 4:

            Identify any material and communication relating to Plaintiff that you have sent to
    or received from KLR. The scope of this request is materials and communications sent or
    received between March 1, 2018 and January 29, 2020. This interrogatory includes
    material and communications sent by you or by any person acting on your behalf,
    including your attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has repeatedly alleged that content published on the “BV Files” blog
              constitutes “criminal stalking” by Retzlaff. SeeExhibits 1 and 2;
              plaintiff’s live pleading. (Doc. 113, ¶ 5.3.)




    Van Dyke v. Retzlaff                                                                                                                4
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 5 of 27 PageID #: 4678



    INTERROGATORY NO. 5:

            Identify any material and communication relating to Plaintiff that you have sent to
    or received from Denton DA. The scope of this request is materials and communications
    sent or received between March 1, 2018 and January 29, 2020. This interrogatory
    includes material and communications sent by you or by any person acting on your
    behalf, including your attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has repeatedly alleged that content published on the “BV Files” blog
              constitute “criminal stalking” by Retzlaff. SeeExhibits 1 and 2; plaintiff’s
              live pleading. (Doc. 113, ¶ 5.3.) Van Dyke has alleged that “materials and
              communications” allegedly sent by Retzlaff to “Denton DA” constitute
              “criminal stalking” by Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live
              pleading. (Doc. 113, ¶ 5.3.)

    INTERROGATORY NO. 6:

            Identify any material and communication relating to Plaintiff that you have sent to
    or received from Collin DA. The scope of this request is materials and communications
    sent or received between March 1, 2018 and January 29, 2020. This interrogatory
    includes material and communications sent by you or by any person acting on your
    behalf, including your attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has repeatedly alleged that content published on the “BV Files” blog
              constitute “criminal stalking” by Retzlaff. SeeExhibits 1 and 2; plaintiff’s
              live pleading. (Doc. 113, ¶ 5.3.)Van Dyke has alleged that such
              communications constitute “criminal stalking” by Retzlaff. See, e.g.,
              Exhibits 1 and 2; plaintiff’s live pleading. (Doc. 113, ¶ 5.3.)

    INTERROGATORY NO. 7:

            Identify any material and communications relating to Plaintiff that you have sent
    to or received from any Law Enforcement Agent. The scope of this request is materials
    and communications sent or received between March 1, 2018 and January 29, 2020. This
    interrogatory includes material and communications sent by you or by any person acting
    on your behalf, including your attorneys.




    Van Dyke v. Retzlaff                                                                                                                5
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 6 of 27 PageID #: 4679



    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has alleged that such communications constitute “criminal stalking”
              by Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading. (Doc.
              113, ¶ 5.3.) Van Dyke also claims Retzlaff is involved in a criminal
              conspiracy with Law Enforcement Agencies to violate his civil rights.
              (Doc. 113, ¶ 6.31.) See also Van Dyke v. Shackelford, No. 4:19-CV-
              00786-ALM. (Doc. 1, ¶¶ 5.1-5.14.)

    INTERROGATORY NO. 8:6

           Identify any material communications of any kind that you have sent to or
    received from Isaac Lee Marquart a/k/a Sam Benneth. The scope of this request is
    materials and communications sent or received between August 1, 2018 and January 29,
    2020. This interrogatory includes material and communications sent by you or by any
    person acting on your behalf, including your attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has alleged that such communications constitute “criminal stalking”
              by Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading. (Doc.
              113, ¶ 5.3.) Van Dyke also claims Retzlaff is involved in a criminal
              conspiracy with this individual and law enforcement agencies to violate
              Van Dyke’s civil rights. (Doc. 113, ¶ 6.31.) See also Van Dyke v.
              Shackelford, No. 4:19-CV-00786-ALM. (Doc. 1, ¶¶ 5.1-5.14.)

    INTERROGATORY NO. 9:7

            Identify any communications of any kind that you have sent to or received from
    Jason Ryan De Keresforth Armitage. The scope of this request is materials and
    communications sent or received between August 1, 2018 and January 29, 2020. This
    interrogatory includes material and communications sent by you or by any person acting
    on your behalf, including your attorneys.




               6
                     Retzlaff did not previously answer or object to this request as it exceeded the maximum
    number of 25 interrogatories a party may serve.
            7
                     Retzlaff did not previously answer or object to this request as it exceeded the maximum
    number of 25 interrogatories a party may serve.
    Van Dyke v. Retzlaff                                                                                                                6
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 7 of 27 PageID #: 4680



    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has alleged that such communications constitute “criminal stalking”
              by Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading. (Doc.
              113, ¶ 5.3.) Van Dyke also claims Retzlaff is involved in a criminal
              conspiracy with this individual and law enforcement agencies to violate
              Van Dyke’s civil rights. (Doc. 113, ¶ 6.31.) See also Van Dyke v.
              Shackelford, No. 4:19-CV-00786-ALM. (Doc. 1, ¶¶ 5.1-5.14.)

    INTERROGATORY NO. 10:8

           Identify any material communications of any kind that you have sent to or
    received from Corey Deonta Momot or any attorney representing Corey Deonta Momot.
    The scope of this request is materials and communications sent or received between
    August 1, 2018 and January 29, 2020. This interrogatory includes material and
    communications sent by you or by any person acting on your behalf, including your
    attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke has alleged such communications constitute “criminal stalking” by
              Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading. (Doc. 113, ¶
              5.3.) Van Dyke also claims Retzlaff is involved in a criminal conspiracy
              with this individual and law enforcement agencies to violate Van Dyke’s
              civil rights. (Doc. 113, ¶ 6.31.) See also Van Dyke v. Shackelford, No.
              4:19-CV-00786-ALM. (Doc. 1, ¶¶ 5.1-5.14.)

    INTERROGATORY NO. 11:

            Identify any communications relating to Plaintiff that you have sent to or received
    from any current or former client of Plaintiff. The scope of this request is materials and
    communications sent or received between March 1, 2018 and January 29, 2020. This
    interrogatory includes material and communications sent by you or by any person acting
    on your behalf, including your attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke alleges such communications constitute “criminal stalking” by
              Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading. (Doc. 113, ¶

               8
                     Retzlaff did not previously answer or object to this request as it exceeded the maximum
    number of 25 interrogatories a party may serve.
    Van Dyke v. Retzlaff                                                                                                                7
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 8 of 27 PageID #: 4681



                           5.3.). Van Dyke also claims Retzlaff is involved in a criminal conspiracy
                           with this individual and law enforcement agencies to violate Van Dyke’s
                           civil rights. (Doc. 113, ¶ 6.31.) See also Van Dyke v. Shackelford, No.
                           4:19-CV-00786-ALM. (Doc. 1, ¶¶ 5.1-5.14.)

    INTERROGATORY NO. 13:

            Identify any communications relating to Plaintiff that you have sent to or received
    from any Judicial or Quasi-Judicial Officer. The scope of this request is materials and
    communications sent or received between March 1, 2018 and January 29, 2020. This
    interrogatory includes material and communications sent by you or by any person acting
    on your behalf, including your attorneys.

    RESPONSE: Privilege. Retzlaff asserts that any response might unfairly tend to
              incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001) (A
              “basic function” of the Fifth Amendment “is to protect innocent men ...
              ‘who otherwise might be ensnared by ambiguous circumstances.’”). Van
              Dyke alleges such “communications” constitute “criminal stalking” by
              Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading. (Doc. 113, ¶
              5.3.). Van Dyke also claims Retzlaff is involved in a criminal conspiracy
              with these individuals and law enforcement agencies to violate Van
              Dyke’s civil rights. (Doc. 113, ¶ 6.31.) See also Van Dyke v.
              Shackelford, No. 4:19-CV-00786-ALM. (Doc. 1, ¶¶ 5.1-5.14.)

                           Answer. Van Dyke judicially admits to possession of “communications”
                           to “Judge Coby Waddill, Judge Robert Ramirez, and Presiding Panel
                           Member Rick Hagen.” (Doc. 113, ¶ 5.23.)

    INTERROGATORY NO. 15:

          Identify any material or communications relating to Plaintiff that you have posted
    on BV File or elsewhere on the Internet between March 1, 2018 and January 29, 2020.

    RESPONSE: Assertions of Privilege.

                           (i)        Under the First Amendment to the U.S. Constitution, a party
                                      cannot be compelled to disclose the identities of anonymous
                                      speakers. Watchtower Bible and Tract Soc. of New York v.
                                      Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v.
                                      American Constitutional Law Foundation, Inc., 525 U.S. 182
                                      (1999). “Under our Constitution, anonymous pamphleteering is not
                                      a pernicious, fraudulent practice, but an honorable tradition of
                                      advocacy and dissent.” McIntyre v. Ohio Elections Comm., 514
                                      U.S. 334, 356 (1995). A court order—even when issued at the
                                      behest of a private party—constitutes state action. New York
                                      Times v. Sullivan, 364 U.S. 254, 265 (1964). Thus, the amputation
                                      of a speaker’s First Amendment right of anonymity is subject to
                                      limitations with constitutional timbre. It is well settled that this
    Van Dyke v. Retzlaff                                                                                                                8
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 9 of 27 PageID #: 4682



                                      principle applies equally to anonymous speech on the Internet.
                                      Reno v. ACLU, 521 U.S. 844, 853 (1997); see also ApolloMedia
                                      Corp. v. Reno, 19 F. Supp. 1081 (N.D. Cal. 1998) (protecting
                                      anonymous denizens of www.annoy.com, a website “created and
                                      designed to annoy” legislators), aff’d by ApolloMedia Corp. v.
                                      Reno, 526 U.S. 1061 (1999). Because compelled identification
                                      affects the First Amendment right of anonymous speakers to
                                      remain anonymous, justification for an incursion upon that right
                                      requires proof of a compelling interest. McIntyre, 514 U.S. at 347.
                                      Among other things, a person seeking to discover the identity of an
                                      anonymous speaker has the burden to show that disclosure of the
                                      identity of the anonymous speaker is necessary because the party
                                      seeking disclosure is likely to prevail on all other issues in the
                                      case. See United States v. Caporale, 806 F.2d 1487 (11th Cir.
                                      1986); Miller v. Transamerican Press, 621 F.2d 721, 726 (5th Cir.
                                      1980).     Until plaintiff has made such showing, compelled
                                      disclosure of information that would destroy the speaker’s
                                      anonymity is premature.
                           (ii)       Retzlaff asserts that any response might unfairly tend to
                                      incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001)
                                      (A “basic function” of the Fifth Amendment “is to protect innocent
                                      men ... ‘who otherwise might be ensnared by ambiguous
                                      circumstances.’”). Van Dyke has repeatedly alleged that content
                                      published on the “BV Files” blog constitute “criminal stalking” by
                                      Retzlaff. SeeExhibits 1 and 2; plaintiff’s live pleading. (Doc. 113,
                                      ¶ 5.3.) Van Dyke also claims Retzlaff is involved in a criminal
                                      conspiracy with various individuals and Law Enforcement
                                      Agencies to violate his civil rights. (Doc. 113, ¶ 6.31.) See also
                                      Van Dyke v. Shackelford, No. 4:19-CV-00786-ALM. (Doc. 1, ¶¶
                                      5.1-5.14.)

    INTERROGATORY NO. 16:9

          List all electronic mail addresses and social media accounts that you utilized in
    any way between March 1, 2018 and January 28, 2020.

    RESPONSE: Assertions of Privilege.

                           (i)        Under the First Amendment to the U.S. Constitution, a party
                                      cannot be compelled to disclose the identities of anonymous
                                      speakers. Watchtower Bible and Tract Soc. of New York v.
                                      Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v.
                                      American Constitutional Law Foundation, Inc., 525 U.S. 182
                                      (1999). “Under our Constitution, anonymous pamphleteering is not

               9
                     Retzlaff did not previously answer or object to this request as it exceeded the maximum
    number of 25 interrogatories a party may serve.
    Van Dyke v. Retzlaff                                                                                                                9
              Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 10 of 27 PageID #: 4683



                                       a pernicious, fraudulent practice, but an honorable tradition of
                                       advocacy and dissent.” McIntyre v. Ohio Elections Comm., 514
                                       U.S. 334, 356 (1995). A court order—even when issued at the
                                       behest of a private party—constitutes state action. New York
                                       Times v. Sullivan, 364 U.S. 254, 265 (1964). Thus, the amputation
                                       of a speaker’s First Amendment right of anonymity is subject to
                                       limitations with constitutional timbre. It is well settled that this
                                       principle applies equally to anonymous speech on the Internet.
                                       Reno v. ACLU, 521 U.S. 844, 853 (1997); see also ApolloMedia
                                       Corp. v. Reno, 19 F. Supp. 1081 (N.D. Cal. 1998) (protecting
                                       anonymous denizens of www.annoy.com, a website “created and
                                       designed to annoy” legislators), aff’d by ApolloMedia Corp. v.
                                       Reno, 526 U.S. 1061 (1999). Because compelled identification
                                       affects the First Amendment right of anonymous speakers to
                                       remain anonymous, justification for an incursion upon that right
                                       requires proof of a compelling interest. McIntyre, 514 U.S. at 347.
                                       Among other things, a person seeking to discover the identity of an
                                       anonymous speaker has the burden to show that disclosure of the
                                       identity of the anonymous speaker is necessary because the party
                                       seeking disclosure is likely to prevail on all other issues in the
                                       case. See United States v. Caporale, 806 F.2d 1487 (11th Cir.
                                       1986); Miller v. Transamerican Press, 621 F.2d 721, 726 (5th Cir.
                                       1980).     Until plaintiff has made such showing, compelled
                                       disclosure of information that would destroy the speaker’s
                                       anonymity is premature.
                            (ii)       Retzlaff asserts that any response might unfairly tend to
                                       incriminate him. See Ohio v. Reiner, 121 S.Ct. 1252, 1254 (2001)
                                       (A “basic function” of the Fifth Amendment “is to protect innocent
                                       men ... ‘who otherwise might be ensnared by ambiguous
                                       circumstances.’”). Van Dyke has repeatedly alleged that content
                                       published on the “BV Files” blog constitutes “criminal stalking”
                                       by Retzlaff. See, e.g., Exhibits 1 and 2; plaintiff’s live pleading.
                                       (Doc. 113, ¶ 5.3.)




     Van Dyke v. Retzlaff                                                                                                                10
               Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 11 of 27 PageID #: 4684



     Respectfully submitted,



     By:           /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL
     State Bar No. 00787386
     Federal ID # 18465
     jdorrell@hanszenlaporte.com
     ANTHONY L. LAPORTE
     State Bar No. 00787876
     alaporte@hanszenlaporte.com
     14201 Memorial Drive
     Houston, Texas 77079
     Telephone 713-522-9444
     FAX: 713-524-2580
     ATTORNEYS FOR DEFENDANT TOM RETZLAFF




     Van Dyke v. Retzlaff                                                                                                                11
               Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 12 of 27 PageID #: 4685



                                              CERTIFICATE OF SERVICE

             I certify that on        4-28        , 2020, the foregoing interrogatories were
     electronically served upon Jason Van Dyke by e-mail.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                P.O. Box 2618
                Decatur, Texas 76234
                Telephone: 940-305-9242
                jasonleevandyke@protonmail.com



             /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL




     Van Dyke v. Retzlaff                                                                                                                12
               Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 13 of 27 PageID #: 4686




                                    AFFIDAVIT OF TOM RETZLAFF

     On this day, Tom Retzlaff appeared before me, a Notary Public, and after I
     administered an oath to him, upon his oath, he said:


            1.     “My name is Tom Retzlaff. I am more than 18 years of age and
     capable of making this affidavit. I am the named defendant in the suit in which
     this affidavit is filed. I declare under penalty of perjury that the facts stated in
     the foregoing amended and supplemental answers to plaintiff’s interrogatories
     are within my personal knowledge and are true and correct.”



     FURTHER AFFIANT SAYETH NOT.




     TOM RETZLAFF




           SWORN TO and SUBSCRIBED before me by Tom Retzlaff,
     personally known to me or identified to be the same, on April 25, 2020.




     Van Dyke v. Retzlaff                                                                                                                16
               Defendant’s First Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 14 of 27 PageID #: 4687




        From: Jason Van Dyke <jason@vandykelawfirm.com>
        Subject: FW: Notice of Representation
        Date: October 26, 2018 at 9:40:33 AM CDT
        To: "Wicevich, Walker (PX) (FBI)" <wwicevich@fbi.gov>
        Cc: Jeffrey Dorrell <JDorrell@hanszenlaporte.com>, Kristin Brady
        <Kristin.Brady@TEXASBAR.COM>

        Special Agent Wicevich –

        I just received this from Mr. Retzlaff. It appears to be a letter to his attorney that he
        copied me on. He clearly intends to continue harassing and stalking my mother – a
        seventy year old senior citizen who is battling breast cancer – through interstate
        commerce. I understand that this is a violation of 18 U.S.C. 2281(A). If the FBI doesn’t
        want to do its job and put a stop to this, I understand. I am happy to speak with the
        officer at the Frisco Police Department who took my mother’s report.
              Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 15 of 27 PageID #: 4688
             PAGE#              I ORI NUMBER                                                                                                                      INT,BNAL IN!;ll1'f:fi                  EXCEPTIONAL
                  1              TX24 90000
                                                                                                       I

                                                                                                       I
                                                                                                                  TEXAS                                           WI.I&                                  CLEARANCE STATUS:
                                                                                                                                                                                                         O (A) Death of the Offender
                                                                                                                                                                 0    (A)ActlVt
E-     INCIOENT NUMBER                                                                      INGIDENT REPORT                                                                                              O
z      1 9~601108                                                                     APPROV~D (Lieutenant Anissa R . Satterfield)
                                                                                                                                                                 O    (CA) Closed by Antst                   (B) Prosecution Declined
t.iJ                                                                                                                                                             O    {CE) Closed by Exi:eption          O   (C) Extradl1ion Denitd

-uz
Q OATE(S) Of INCIDEKT
       06/04/2019
                                                                          I
                                                                              IR
                                                                                    AGENCY NAM E
                                                                                    Wise Cou~ty Sheriffs O ffice
                                                                                                                                                                 O
                                                                                                                                                                 O
                                                                                                                                                                      {CO) Closed by Other Means
                                                                                                                                                                      {l)tn1W'le
                                                                                                                                                                                                         O
                                                                                                                                                                                                         O
                                                                                                                                                                                                             (D) Vi dim Ref. to CooPl!f ate
                                                                                                                                                                                                             (E) Juvenile, No Cu"ody

-      TIME(S) OF INCllENT
       08:57
                                                                            DAY(S) OF INCIDENT
                                                                            Tuesday
                                                                                                                       I                      I
                                                                                                                                                                 O    (U) Unfounded                      •   (N) Not Applicable
       DISPATCHER
       melnenh • meinenh
        OFF~SE#           I
                        UCRCOOE                     I QFFfiN~E ljTATVS:
                                                                                         I   TIME RECEIVED
                                                                                                 9 :05
                                                                                                   OFFENDER USED:
                                                                                                                             TIME ARRIVED
                                                                                                                                 9 :16
                                                                                                                                     O
                                                                                                                                                  REPORTING AREA

                                                                                                                                         (N) Hot Applicable       I Burglary !220! Location 14&19;
                                                                                                                                                                                                         EXCEPT. CLEAR. DATE

                                                                                                                                                                                                              IOFORCED ENTRY?
                                     13C             0 (A) Alte111pted •         (C) Completed     0       (A)Ak:ohol •        (C)Cptt. Equip.    0   (0) Dt11gs #PREMISES ENTERED?                                   Yes    O
                                                                                                                                 I
                                                                                                                                                                                                                                  Ho
       OFFENSE DESCRIPTION                                                                         STATUTE                         ADORESS OF OFFENSE
       OBSTRUCTION OR RETALIATION·13990D26                                                         36.06(c)                        11 7 HILLCR EST LANE, WIS E COUNTY
       L!l:!;;AI!QI! !:;OQfi (E~ter I) O (17)Uquor Store                                                           O       (46) Fann hdlly                            ~PON FORCE:             (Max. 3)
       O     (01) AJrlBuslTraln T1rmln1I                          O    (18) Parlllng Lot/Dfop lotlGaragt O                 l'7) Gambfing FadltylCulno/Race            (For 1MS, place "A" In space ntxt to box
                                                                                                                                                                      if weapon was an Automatic.)
       O     (02) Bank/Savings & Loin                             O    (19) RentaVSlorage FacUlly                               l rKk
       0     (Ol) 8«/Nlght Club                                   O    (20) RnidenuJHomt                  0                148) lndustr111 S~e                        _ O         (11) Rrearm (Type not suled)       O    (90)00er
     O       (~)Church/Synagogue/Temple/Mosque                    O    (ZI) Rest.aural(                   O                (49) Militrt lnmllitlon                    _ O         (12) Handgun                       O    (95) Unknown
     O       (OS) CommerciaVOffice Building                       O    (23) ServlcalGu Sutlo•             0                !SO) PartUPlaygroUJ1d
[l;J O       (06) Constrvctlon Site                               O    (24) Specialty Store               O                (51) Rest Am                               _o (13)Rifle                                   O    (99) None
VJ O         (07) Convenience Store                               0    (25) Othertunlulown                O                (52) School • CoUege/Universlty '          _ o (14)Sho1gun
z OO         (a.) Oep1runen11Dlscoun1 S1ore
             (09) Orog StorelOodor"s OffictlHospiUI
                                                                  O    (l7) Abandoned/Condemned
                                                                            Sttue1ure
                                                                                                          O
                                                                                                          O
                                                                                                                           (53) School• flemtnurytS=nd1ry
                                                                                                                           (54) Sheller• Mlnion1Homelt$$
                                                                                                                                                                      _o (IS)OtherArwm
i:.J                                                                                                                                                                  0    (20) Knift!Cuttlng lnsttu. (Aa, etc.)
~ O          (10) FleldlWoods                                     O    (38) Amusement Par11               0                {SS) Shopping Mall
~ O          (11) Govemment/Publlc Building                       O    (l9) Arenl/Stadlum'Falrgroundsl    0                (56)Tribal Lands                           0    (30) Blunl Object (Club. etc.)
0 O          (12) Grocery/Supermar1tet                                      Collstilm                     O                (57) Community Center                      O    (35) Motor Velllcle (As weapon)
     O       (1l) HighwaytRoad/Alley/Strett/Sldewalk              O    (40) ATMSeparate From Bank
       0     (U) HotellMoteLIEtc.                                 O    (41) Auto Dealership New/Used                                                                  O    (40) Person1J Wupons (HAnds, tic.)
       O     (IS) Jail/Prison/Penlten~rylCorrectlons              O    (42) Camp/Campground                                                                           O    (SO) Polson
                  Fao;ility                                       O    (44) D•yme hclllty                                                                             O    (60) Explosives
       O     (16) LnMYatMW1y/8each                                O    ('5) OocluWharf/Frtlghl/Modal Ttrmlnal
                                                                                                                                                                      O    (65) Flrellncendlary Device
       TYPE CRIMINAi. ACTIVITY:                  (Mn. l)                                                                    D'.PE GANG A!;flVITY:          (Max. l)
                                                                                                                                                                      O    (70) Narcotlcs/Drugll
       O {B)Buying                                                O   (0) Operatlng/PfomotingAsslstlng                       O   (G) Other Gang                                Sleeping PUis
       O (CJ CillivalelManufacture/Publish                        O   (P) Poss.,tlng/Conce.allng                                                                      O    (SS) Asphyxiation
                                                                                                                             O   (J)Jwtnile Gang
       O <DI Dlstributing/Seltlno                                 O   (T) Transpol\fTransmil/lmport
                                                                                                                                                                      1!!.M MQTr£!!~!2 CBl!!l~i
       D (E) Exploiting Children                                  O   (U) UsinglConlllming                                   O   (N) None/Unknown
                                                                                                                                                                      None (No Bias)
           VICTIM#
              1
                         I    NAME:            Lnl          Flnt,
                                               VANDYKE, JASO N LEE
                                                                                                              Middle               I DRIVER'S LICENSE                  I  OR. LL STATE    Isoc.    SEC. NO.
                                                                                                                                                                                                                      ID~T~-OF     BIRTH

       RESIDENT ADDRESS:                     Siteel                       City                         State
                                                                                                                  ! ZIP                          RE~T!QN~HIPQF !Hl~~~!!M TQ QEEE~~RS
                                                                                                                                                 (ch«k remtlomhlp undtt 1ppropri1ttotferid11 numberj:
       Ol:CUPATION                                                                      I   RESIDENT PHONE
                                                                                                                                                  u   #2    u    #4 JS 116 r7 18 #9 #10                  VICTIM WAS:
       ATTORN E Y
                                                                                                                                                  8888888 888                                        (SE) Spouse
                                                                                                                                                                                                     (CS) Common·Law Spouse
       EMPLOYMENT PHONE
                                                          I
                                                              ill;
                                                                                                                                                  8888°88888                                         (PA) P•renl


                                                                                                                                                  8888~138888
                                                                                        O   (F)Female                  O    (U) Unknown                                                              (SB) Sibling
                                                              •   (M)Male
                                                                                                                                                                                                     (CH)Cllild
       ETHNIC:
                                                      -                                          AGE;
                                                                                                  Exact Age      -3.L
                                                                                                                                                                                                     (GP) Gnndp.arent

                                                                                                                                                  88~88888~8
       O    (H) Mltp.anlc            •   (N) Nonhlspanlc              O   (U) Unknown                                                                                                                (GC) Grandchild
                                                                                                                                                                                                     (IL) In-Law
        ~
       • (W)Whfte
       0 (B)Black
                            D
                            O
                                Q) American Indian
                                (A) As~n/P1emc ls~nder
                                                                   O      (U) Unknown
                                                                                                  ~ (NB)1-6
                                                                                                           Range_ /_

                                                                                                    """""'""~o•
                                                                                                             DaysOld
                                                                                                    (BB) 7-3640'.fra Old
                                                                                                                                                  88 8888888
                                                                                                                                                  og9ooooogo
                                                                                                                                                                                                     (SP) Steppmnl
                                                                                                                                                                                                     (SC) Stepchild
                                                                                                                                                                                                     (SS) Slepslb!lng
~      FIES. STATUS;                                                                                       (99) Over 98 "'· Old
                                                                                                                                                  0  DODOO  0                                        (OF) Ollltr family Mtmbtr

~      •    (R) Resident         O       (N) Honresloent          O   (U) Unknown                          (00) Unknown
                                                                                                                                                  8888888888                                         (AO) Acqualnta~
                                                                                                                                                                                                     (FR) Friend

->
u      ~TIMTYfg;
       O    (G) Govem,,,.~t
       vtTIM IHJ!JRy: (Mn 5)
                                 •
                                     O
                                         ~) lndlvldul
                                         ~) R.tigiou•
                                                          O (B) Business O (F) Anancial lnsliluUon O (U) Un~nown
                                                          O (S) Society/Public O (0) OU.er
                                                          O (M) l\pp•rent Minor Injury        THIS VICTIM RELATEO
                                                                                                                                                  oogooooooo
                                                                                                                                                  DD
                                                                                                                                                  88BBB8BBBB
                                                                                                                                                                 ODDDDDO
                                                                                                                                                                                                     (NE) Nclghbot
                                                                                                                                                                                                     (BE) BabyslttM (b.1by)
                                                                                                                                                                                                     (BG) Boyfritnd/Glrl!rlend
                                                                                                                                                                                                     (CF) Child Of Boyfrlend/Glrifritnd

                                                                                                           B8 §
          (N)None                                                                  TO WHICH OFFENSES?
                                           O (0) Olhet Major 111Jury              • •1 0 #4                                                                                                          (HR) Homo1ciu1I Rc:t.tlonshlp
       • (8) Apj>lrtnt Broken Bones
       : (I) Posslbl• lnttfllal Injury     0 (T) lossofTteth
                                           O                                          t2
                                                                                      u       #S
                                                                                                     #7 0 #10
                                                                                                    "#9 OU.tr&!                                   8.§BBB 88BBB
                                                                                                                                                  0 ~ 000 0 0008
                                                                                                                                                                                                     (XS) & -Spouse




       r. .-.
          (l) Severe uceritlon                (\J) Onconsdousntss                             #6                                                                                                     (EE) Employee
       AGGRAVATED ASSAUl TIHOMICIDE CIRCUMSTANCES                                                                                                 OQQOQ Q DQQ                                        (ER) Employer
       Aggmt!CJI Atstul!/Myrder.       (mn.2)            Heallaent M11ttl1uahtet:                                                                 0000000888                                         (OK) Otherwise Knowo
                                                                                       (enter 1)
                                                                                                                                                  • 000 00 0                                         (RU) Rtlatlonshlp Unknown

            """""'°" ....... o...
          (03! Onig Dealing
                                                                            §
                                                         O (30) ChRd Playlng Wt/I Wuoon
                                                            (31) Gun.Cle.tnlng Al;cldtnt
                                                            (32) Hunting Accident                                                                 BBBBRBB BRR                                        (ST) Stranger
                                                                                                                                                                                                     (VO) Victim was Offender
          (04 Gangland                                      (3l) Other Negligent Wupon HlndUng                                                                              0
          (OS) Juvenile Gang
          (06) lover's Quarrel                           O (3') Othtf Negligent l(J1Jlngs
                                                                                                                                                 AOOITIQHAL
                                                                                                                                                 JUSI!E!ML~
                                                                                                                                                                            8 (A) Crim!n1I Al!.l'ktd Police Ol!icer
                                                                                                                                                                              (B) Criminal Altatked Fellow Police Officer
                                                                                                                                                                              (C) Criminal Altukcd Clvin1n
       §  (07) Mercy Killing
          (08) Other Felony Involved
          (09) Other Circumstances                                          B
                                                         Jyslifiablt Homklde:       {e•ter 1)
                                                            (20) Criminal Killed by Prtv1u CitiLen
                                                                                                                                                 ~
                                                                                                                                                 CIRC.;
                                                                                                                                                 (enl.er 1)
                                                                                                                                                                            ~ (0) Crlninal Allempted Flight from a Crime
                                                                                                                                                                              (E) Crimin~I Killed In Commission ol 1 Crime
                                                                                                                                                                              (F) Crlmln1l l!HIU1d Arrest
          (tO) Un~nown Circumstances                        (21) Crimln11 Kitted by Pollet Olroc:er
 ~ REPORT DATE
 0
 <         06/04/2019                    I   DAY
                                             Tu e
                                                      I TIME (Military)
                                                         8:57
                                                                             I    REPORTING OFFICER
                                                                                  Sergeant John C . Mosley                         I
                                                                                                                                       CODE #
                                                                                                                                       9385
                                                                                                                                                  I APPROVING SUPERVISOR
                                                                                                                                                    Lieut enant Anissa R. Satterfi
                                                                                                                                                                                                 I   COOE #
                                                                                                                                                                                                     6229
                                                                                                                                                                                                                I
                                                                                                                                                                              (G)Un1blt to OetennlnelNot Enough lnlonnatlon
                                                                                                                                                                                                                   OATE APPROVED
                                                                                                                                                                                                                    06/05/2019
                Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 16 of 27 PageID #: 4689
                                                                                          INCIDENT REPORT
Q PAGE#
..( 2
                       IDATE
                        06/04/2019
                                            I
                                            INCIDENT NUMBER
                                            19·0601108
                                                                      IORI# \B"I
                                                                      TX2490000
                                                                                            I
                                                                                          REPORTING OFFICER
                                                                                          Sergeant John C. Mosley                         I
                                                                                                                                              CODE#
                                                                                                                                              9385
                                                                                                                                                            I VICTIMNAME
                                                                                                                                                              VANDYKE, JASON LEE
           ARRESTEE#             NAME       Last,                 First,
                                            RETZLAFF , THOMAS CHRISTOPHf:R
                                                                                             I                              Middle,
                                                                                                                                                       I
                                                                                                                                                       AKA
fiiJ
t.J
f-              ,
           OFFEJlDER#            RESIDENT ADDRESS
                                 ..                          Sb'eet                                          c~                                        State
                                                                                                                                                                       In  1:249
                                                                                                                                                                                               I DATE OF 81RTH

VJ
C.J        RESIOENT PHONE                            I   EMPLOYMENTlsCHOOLPHONE                  I   DRIVER'S l.CENSE                                      OR. LI. STATE         I
                                                                                                                                                                                 SSN
0::
a::
..(
           ARREST LOCATION                               OCCUPATION                                        I  PlACE OF EMPLOYMEHT                      I    ARREST TYPE: O (O} On View .Arrest
                                                                                                                                                             O (S) Summons/Cited O (I') Taken Into Cust.
........   ~            •  {M)Malt     O {F) Fem.ile   0 (U)Unk•                                                                     INDIC.:           O    (M)Multiple                            Al
                                                                                      ~                             1!!!,!!,T. ARRE~T
                                                                                                                                                                                     (Max. 21 (PllCt "A" /rt blink If wtofflltkl
0::        ETHNIC:      O (N) Mis~nle 0 (N) Nonhisp. • (U)Unk.                        EXACT AGE __..&_                    O    (C) Count Anestet       0    (NJ NIA
                                                                                                                                                                                       O (01 ) Unarmed O (16) Ur..911
C.J
Q ~                    O (W) White 0 (B) B1•ek O (l)Ameriao Indian
                                                                                      AGE RANGE:
                                                                                                     - -
                                                                                                      to
                                                                                       O (99) Over 98 Yrs. Old
                                                                                                                    OISPO~ITION   OF JUVENILE:                                   _o         (tt) Firearm            Cutting

;z;                0                                                                   O (00) Unktlown
                                                                                                                      O
                                                                                                                      O
                                                                                                                           (H) Handled within Oepartment                         _o         (12) H1ndgun            Instr.

                                                     I                     I                                                                       I
                        (A) Asl..,/Pacilic klmd~         •    (IJ) UnkMwn                                                  (R) Referred outslc!e Depll'lment
"1;J                                                                                                                                                                              O (13) Rine                  0
                                                                                                                                                                                                               (17)Club/
{;,\;,. RES. STATUS;          O       {R}Resldenl    UCRARR. CODE           OFFENSE NAME                                          ARREST DATE      ~REST TRANSACT.               _o (14) Sh01gun               Ehckjackl
~ 0 (N) Nonres.                  •     (U) Unknown                                                                            I                                                  ,_O        (15) Other Firearm Brass Kn.
0          HEIGHT
           5'09"
                       I   WEIGHT
                           180
                                        IBUILD                        I   HA~COLOR
                                                                          BRO · Brown
                                                                                                 IHAIR STYLE                      HAIR LENGTH                   I
                                                                                                                                                                EYECOLOR
                                                                                                                                                                BRO· Brown
                                                                                                                                                                                               I SKIN TONE



ti;;l
            ARRESTEE#            NAME       LASI.                                 Flnt.                                     Middle,
                                                                                                                                                       I
                                                                                                                                                       AAA

~
E-
            OFFENDER#            RESIDENT ADDRESS            Sb'tet                                          City                                      SUie            I   Zip                 I DATE OF BIRTH

VJ RESIDENT PHONE
~
                                                         EMPLOYM ENT~CHOOLPHONE                  I   DRIVER'S LICENSE                                      OR, LL STATE          I
                                                                                                                                                                                 SSN
Cd
0:::       ARREST LOCATION                               I
                                                         OCCUPATION                                        I  PLACE OFEMPLOYMENT                           IO
                                                                                                                                                           ARREST IYP~·   O (0) On \Aew Arrest
<
........      D (M) M&le          O (F)Female       0 (U)Unk.                                                                                          O
                                                                                                                                                               (S) Summons/Cited D (T)laken Into CusL
                                                                                                                                                                                                   At "'-ft"r.;, •
           ~                                                     AGE:                                               !!! bl. ARR~~T IND~.:                   (M) Multiple
                                                                                                                                                                                  (Max. 2) /PIK<l "A" In bl•nU •l/fOJfllld</
a:: ~ O (H) His1>1nlc O (N)Nonhlsp.                 D (U)Unll.   EXACT AGE
                                                                             ---                                          D    (Cl Count Anutee        0    (N)N/A
                                                                                                                                                                                    D (01) Unarmed O (16) Olegal
~
0   ~        O  (W) White O     (Bl Black O  (I) American Indian
                                                                 AGE RANGE:      to
                                                                  0 (99)0ver98Yrs.Old             --                D!§~~IT!2!1 Q[ .!!!nNI~~;
                                                                                                                      R(R) Referred outside Department
                                                                                                                          (H) ~r>dled within Otpar1me'1L
                                                                                                                                                                                 ,_O (11) Fimnn
                                                                                                                                                                                 ,_O (12)Handgun
                                                                                                                                                                                                              Cllttfng
                                                                                                                                                                                                              Instr.
z:         O (A) Allan/Pacific Islander O (U) Unknown             O (00) Unllnown
tx.
~ O CNIHonru. O (U) Unknown
                                                     I
C.J RES. STATUS: D (R) Resident UCR ARR. CODE OFFENSE NAME                 I                                                      ARREST DATE      I
                                                                                                                                                   ~REST TRANSACT.
                                                                                                                                                                                    O (13) Rlflo
                                                                                                                                                                                 ,_O (14) Shotgun
                                                                                                                                                                                                          0 (17)Clubl
                                                                                                                                                                                                              Blackjack I
                                                                                                                                                                                 ,_O (15) 0t.herFlrearm Brass Kn.
0          HEIGHT      I   WEIGHT       I8UILD                        I   HAIRCOLOR              IHAIR SlYLE                      HAIR LENGTH                   I
                                                                                                                                                                EYE COLOR                      I Sl<INTONE




VJ                                                                                .
 a::
0
E--
a-::
 Q,,


u
VJ
~
Q
f-
u
..,cc
~


:::i
VJ
             Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 17 of 27 PageID #: 4690
                                                                                            INCIDENT REPORT
Q
-<!'.
         PAGE#
             3
                           DATE           I  INCIDENT#
                          0610412019 XX-XXXXXXX
                                                                         I REPORTING OFFICER
                                                                           Sergeant John.C. Mosley                                                I   CODE#
                                                                                                                                                        9385
                                                                                                                                                                I VICTIM NAME
                                                                                                                                                                  VANDYKE, JASON LEE
t.ll
..J
        YEAR               MAKE                             I MODEL                           I   ISTYLE             VIN                                                     I LICENSE NUMBER                            I
                                                                                                                                                                                                                         STATE

u
-x      OWNER'S NAME                                                                                     IADDRESS

t.ll
>
        TOP/SOLID COLOR                                                                 I SECOND COLOR                                                                  I DlSPQSrTIQ!j OF Rg~QVgR:t:
                                                                                                                                                                        Q (I) Impounded Q (R) Retmtd To Owner
t.ll
..J
        YEAR               MAKE                             I MODEL                               ISTYLE             VIN                                                     I LICENSE HUMBER                            I
                                                                                                                                                                                                                         STATE


-x
u       OWNER'S NAME                                                                                     IADDRESS

t.ll
>
        TOP/SOUD COLOR                                                                  I SECOND COLOR                                                                  IaQl~PQSl!IQN OF RECQVERY;
                                                                                                                                                                             O)lmpoundtd         a (R)RelmedToOwner
        OF. CODE            P. LOSS       P.DES.       OTY.        DESCRIPTION (Include serial number, mike, model, primary color)                                      OWNER               ITEM VALUE             RECOV. MTE




>
r-
et:
t.ll
Q.,
0
et:
Q.,




        TOTAL HUMBER VEHICLES STOLEN:                                    I TOTAL NUMBER VEHICLES RECOVERED:                       I
                                                                                                                                  TOTAL VALUE STOLEN:                             I TOTAL VALUE RECOVERED.

        ffiQP~RTY LQS~:                (t)None      {21 Bu:rnl!d   {3) Counterfetted/Forged       (4) D1magedl0tstroyedN1nd11Jud           (SI Recovered   (6) Stiled        (7) Stolen, etc:.         (8) Unll.
00
t.ll                T ;1..:scRll" l1UN:
                                                   (I') G1mbllf19 EqulptntM               (27) Rtc0rdlngt·AudloMsu1I                  (0) Anh1k S..ppbs/Accnsorits               (61) Lawn/Y~t11 Equlptntn1
Q       to1) Akcrlll                               (IS) HtlY)I Contlnlcdonllndustml       (24) Rtuullo1111 Vt~ln                      (O) Bulldlna MAeriols                      ('91 l.ofii:!g Equlpmtnl
        (02) Alc.ollOI                                  Equlptne111                       129) SITUctur.i.Sln~ Occupancy              (641 C~n;lltu111"'glf1slllo9               (70) l..dicu'MttfJUI Ull Equ!pmcnt
0        (01) AulomobUn                            (16)Hou1thold Good>                                                                      EquJjllllt<ldSuppln                  (11) MeWs. Hon·Pted04'1
u        (O&)BlcydH                                (11)Jewtlty/Prtcious M.n.tb/Gems
                                                                                          (10) SITUclure"Olhtr Owtllinvs
                                                                                          (II) S1TUclutt1.commtrd1118u1l11tU          l'$J Chtmic,its                            (12) Nuslul ln>1rwnenlS

>
E-
         (05)8usn
         (06JClolll&IFurs
                                                   (18)\Jllortock
                                                   (19) Mm~Jndist
                                                                                          (J2) Strvcwm lnd1111ri1UMJo.ulK1uring
                                                                                                          0



                                                                                          (JJ) Strvcwr... Pl&ldComm~nity
                                                                                                                                      (0) Coltclioo.slColedl'blos
                                                                                                                                      ('7)Cl'oj>s
                                                                                                                                                                                 (1J)Pfls
                                                                                                                                                                                 (7•) PbologripllldOpticaJ Equlptntilt
         (01) Con>pU1er H.,dw.,-elSoltwart         (20) Money                             (JI) S1TUcturn·SI0<1~                       ('I) ~umCJIWl'ersollll or Buslntn          (151 POIUl>lt Eltc1tonk Communlelllons
ci::     (Oii Consumable Goods                     (21) Hegotl1ble lnslTUmcntt            (JS) StrvclllrH-Ollltf                      1"1 Eaplo1IYH                              (7'1 RwutiooJll59of1• Equlpmtnl
t.ll     (09) CRditlOtbll Cardi                    (22) HOMf90~lblt lns11Umtftts          (35) Toots                                  (59) Firwm Aeceuorits                      (771 OU.tr
Q..      (10) DniallNucodu                         (2l) Ollie• Type Eq11il)IMnt           (31) Trucks                                 (S.)Futl                                   (78) Trifle~
0        (1 I) °"'91Hucolle Equlpmtnl
         (11) Fum Equlptntnt
                                                   12') OU.tr Motor Vtblclu
                                                   (25) Pu~1sM1ndb1g>JW1lltts
                                                                                          (ll) Vtllick PutslA«n-n
                                                                                          (l9) Wl!tnnll
                                                                                                                                      (6$) ldtnO'ly ~-nts
                                                                                                                                      (HJ ldtl!O'ly • lnunsiblt
                                                                                                                                                                                 (79) W11ttaaft Equipmtnl/Pans/Acussontt
                                                                                                                                                                                 (80) Wupons • OU.tr
0:::     (U)Flrunns                                (26) R1closl!Vs/VCRs/OVD PIJym         (I t) Aitullll P&m/A«ttsorltS               ('71 LIW Entorcemt•1 EQW!>mtrrt            (88) Ptndlng lnventoty (of Ptopeny)
Q.,
        DRUG TYPE                 WHOLE DRUG QUANTITY                         FRACTIONAL DRUG OUAHTITY                 DRUG MEASUREMENT                                               TYPE DRUG MEASUREMENT:
                                                                                                                                                                                       WEIGHT        CAPACITY
                                                                                                                                                                                       (GM) Grim      (ML)Mllmittf
0                                                                                                                                                                                      (KG) Kilogrim  (LT) Uttt
t..                                                                                                                                                                                    (OZ) Ounce     (FO) Fluid Ounce

-'-'z                                                                                                                                                                                  (LB) Pound

                                                                                                                                                                                       UNITS
                                                                                                                                                                                                      (GL)Gallon


~        DBUG D'.f~:                                                                                                                                                                   (OU) OoHge Unit (Pills, etc.)
0:::     (A) ·crack" Coalne            (0) Huoln              (G)Oplum                 (J) PSP                         (Ml Qlh£t ~U!ll~l!•I!          (Pl Qlhlt Qr:ygs                 (NP) Number of Pllnts
Q        (B)Coalnt                     (E)Mt rijulM           {Hl Qlhlt N•!lill~s      {IS} Other Hallucin!!Stns       (N) Blrbiturites               (U) Unknown Type Drug
         (C) Kaslllsh                  (F) MOfllhlnt          (l)LSD                   (L) Am£hetaminei/               (QI Qlh1r Qtl!rmanll           (X) Over 3 Drug Typa
                                                                                           Me ampheUmlnH

r..:    NAME:            List,                                  Firs\.                                Middle                           ~
                                                                                                                                                                                             ~
z                                                                                                                                      Q (M) M1lt
                                                                                                                                       0
                                                                                                                                                               ~
..J                                                                                                                                         (F)FtrNle          0 (00) Unknown                    0   (W)Whfte
Q..
        RESIOEHT ADDRESS:
                                                                                                                                       Q    (U)Unll.                                             0   (B)Bl1~k
                                      Stttet                        Clly                          Sute         Zlp
~                                                                                                                                       RESIDENT PKONE         EMPLOYi. PHONE                    O   (I) Americ.ln Indian
0                                                                                                                                                                                                O   (A) Asian/Paclfic Islander
u                                                                                                                                                                                                0   (U) Unknown
          Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 18 of 27 PageID #: 4691
                                                         CONFIDENTIAL SUPPLEMENT
     PAGE :I
          4
               I  DATE
                  06/04/2019
                               IINCIDENT NUMSeR
                                XX-XXXXXXX
                                                         ISergean~
                                                             I
                                                             REPORTING OFFICER
                                                                       John C. Mosley
                                                                                               I
                                                                                               CODE#
                                                                                                      9385
                                                                                                                IVICTIM NAME
                                                                                                                 VANDYKE, JASON LEE
     NAME:         List,                     Fim ,                              Middle         ill;       0 (U) Unk.   ~                   ~             0 (U)Unk.
\V
I
                                                                                               8 (fl(M)Mile
                                                                                                       ftfl\llt
                                                                                                                       O (00) Unknown      0 (W) White O (B) Bladt
                                                                                                                                           0 (1) American Indian
T
N
     RESIDENT ADDRESS:     Stred                      City              State
                                                                                     I   op
                                                                                                   RESIDENT PHONE          EMPL PHONE      O (A) Asian/Pacific
                                                                                                                                              Islander
E
s    NAME:         Last,                     Flrst,                             Middle         ill;
                                                                                               Q
                                                                                                        0 (UIUnk.      ~                   RACE:         0 (U) Unk.
                                                                                                                                           0 (W)White O (B) Black
s                                                                                                 (M)Milt
                                                                                               LI (fl Ftmalt           O   (00) Unknown
                                                                                                                                           0 (1) American Indian
E
s
     RESIDENT ADDRESS:     Street                     City              State        I   Zip
                                                                                                RESIDENT PHONE             EMPL PHONE      O (A) Asian/Pacific
                                                                                                                                              Islander

     NARRATIVE:
     1.0n 6-4-2019 at approximate ly 0905 hou r s , Sgt. Mosley was dispatched to the                                             wcso    lobby in
     regards to a harassment/retaliation report . Upon arrival, Mosley met with the complai nant
     identified as Jason Lee Van Dyke


     2.Jason stated he was being stal ked/harassed/retaliated ag                                    by an indi vidual named Thomas
     Christopher Retzlaff (008                                       Jason believes the issues started after he worked pro bono
     as an attorney to shut down a revenge pornography website PinkMeth and the identity theft website
     Dox6in.


     3.Jason has tried to file multiple reports with other law enforcement agencies. Jason has also
     sued Thomas t wice in an attempt to stop the harassment. On or around December 2018 , Jason changed
     his phone number and e-mail address to prevent further contact from Thomas . In February 2019,
     Jason moved from Crossroads , Texas. In April 2019, Jason moved to Wise County.


     4.Thomas continues to file false reports with the State Bar of Texas against Jason and post on a
     website called www.via viewfiles.net .                           Jason's current address , photograph of his residence, and a
     map were published to this website.


     5.Some of Jason ' s former supervisors have been targeted also . The website states a new article
     would be published soon. This has also occurred with some of his prior empl oyer s .


     6.Jason completed a witness statement and signed a prosecution form . The docume nts were scanned
     into this report . Mosley cleared with chis offense report.


     SUPPLEMENT fil             Lieutenant Anissa R. Satterfield - 6229                        06/05/2019              09: 11




     1.       Report r eviewed and apprvoed. Case forwarded to CID.                            6- 5-19
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 19 of 27 PageID #: 4692



                              WITNESS STATEMENT OF FACTS

                                                                                                       CFS NUMBER19-            (}6 0 J/t:if:
DATE:       t,- 4- / 'f                            PLACE:        _.,l...,.1 J....,.C""5""'-0""'--- - - TIME STARTED:                 9 : i../O    A-

My name is         J@n        lte._l/. . . .en. ._____.D. . 'i._t('"""'E..__
                                                            . _                     _ _ _ _ _ _ _• I am                     3'1        years of age,
having been born on _         ~- - - - - - - - ·                                    I have completed        J.O        years of formal education. I
understand that I am not under arrest or detained in any manner concerning the events I am about to make known to
fA.2 G $0                                                                          . and   that I am, in fact. free to leave at any time. I reside at
(Address)_ _ __                                  - - - - -- · (City) -~~---' (State) _ _ __
(ZiJ?)_                                . My occupation is ------'--+-~~-- _ _ _ and I am employed by
                                            _ _ _ _ _ _. My home telephone number is 1_ _
my work telephone number is ('-_              _,) __;;::;5_CV'1___..(.____ _, my pager telephone number is ('-_                    _ _..C~--
                                                                                                                              _,) _SWT
and my cellular telephone number is (                   ) -=--'------
                                                           S1"1l.


I           h/\vt..      'eto bh rf\SStD~tr,/ko b 7~011~ Cbtt!>bthtr- frJ.J~ft
W~O _T                l.tf •tVl iS> l)or1; cd<v nctr lco Cft ( wn0, tr1z.ct'l.t\ fo"
                                                                       In



 low c.,forctnMt SvfD hlM 6w1a_                                                       °'"'D      -Cr1e D to ~el h1n                     to     l{'flVt.

                                                                                                                                       ot JO/e,
                                                                               I

 Oft g/ont. Or} tl\tUW' 0(('1~ IO~S.                                                    Oo        ar AfOIJ;')i) dca·"''"'
r          ch~cp M~ -6t'2.p~o.) L                                      ()vM,tr                   qnt> C-nA1I AOt~ftSS                    w
 ere..V~ ~M tron                           (on{d 1"6                     ll')t               Of'      pu~ft':>~1fl.b t~~l /Vl~ff'A6kl'>·
    In     felQro~r,          6f dOJ 1 I                                       Sa IQ          M7        hovSe. A6
I have read each page of       thi~statement consisting of                         -=3_
                                                                         page(s), each page of which bears my signature, and
corrections, if any, bear my initials, and I certify that the facts contained herein are true and correct. l also declare that l was
not told or prompted what to say in this statement.



This statement was completed at          /(JO"='             (time) on the                          day of_J_v_t1_.G-"-----'           dol OJ.



WITNESS:
               ~~~-~--~~-~-~




Page_/_of             3
                                                                                                 s;g~tatem'"'
WCSO wn..,. S111mcn1 offocu
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 20 of 27 PageID #: 4693


Witness Statement of Facts (continued)



                                                                    ~~-                 5o        he. woult.J          A)(;

  {ovi~('          hnv~             CNJ dDDfC~Si. I                   r1olfl()      to VVFL Cov'flb/                    en
 or      f\loVt1D              Aefl} S,.        ciO(   °'-    s
                                                  here, h(_ ~{}$ltl(f..     MOV!r'f:)

 C til1V>ufD -fo hc:yfp,S~
   0                       me.. ih10\>Qh f"(~l re~rls +" Ot: Stp,fe_                          r


 ~r (!~ Te~) a~c ti: ueiJ'!:l,le. ~ wwL\/" u1Av1ew Bies. ne.t
 R.dzl.'1ff                    1br<) we,y6e .
                              OehK'S       ownvJ5     Ge.l1eve_ t~/;. he.-              r
 ei"lkrr OVJL?~ f Vi'~ Wt-bs1te 0 r ptCJVf t)f) I l<::> CoV1 f.rVJt ~e{'lvSf-
 1he. We~S1te.. hA5> errvldv,(/1 pv~bhe() 111trMtlbtOO t~rrl- CovJo
 ov117         ie..           hnowi')      lo      h1fV)      or ~rs aHotJJe/.


 pu~l1s~ep               .M /          JJevJ     8 Dp res.>,       g         frl{Jte     Q~ M~ ~d111l,                   cuu)
 01      Mf\P         'fo          /\/17   Vldft'\L      02     ·ne.          we~St-le        oY)       cJ r        Af'will
 Mm d-1 c1CJl'1.                            o~ or            f)fOvVJJ)      Jvh{,       '-t dcJ{~              tj     (uMf1f1iii-
 ore{YGftt'()           O(l           ~\/e 11JC~51te. Ml)ic~61~,                    Gh~-6         (if      (levJ       "f(6Jc(e_.
 Wovlo             Gl           pv~/,sheo ~000                  "1~v+    Euwruo Lu, t1oV>.fC4,
 Ashf17               M1ic~ef)              gvic         H.A,le'J fcC!:!e. l"'DoviuA/tidc~;// a1e
                                                       At Wl1l~, Jf(o~s t fusdc,,.,fes tV)
                                                                 to fvt ef' c fr f '1 + ~ "' u D11 uc:itJe f'
.it,       dMl..               d                   <or IC~ )11"il         rJ1So'S   c/1t.,y       c
 11+ TtXbff' Af(pw1 f Assoc1er~5 /V>c,. 1VJ ft,c~ etfoSoh,
 Tekf6. &e.t2J~ff h~s rd J1vvsf,, cull') f"'cf.ep f\11/ clrt11s
  [)1r ecClt OIC!li) ~ we<o5,k ~s preuQJsl1 ?~(1skl\




WITNESS:_~------


Page   .d_ or-"=3_
WCSO W-11.- S111..,_ a(fldt
hgc?...Sup
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 21 of 27 PageID #: 4694
Witness Statcmenc of Facts (continued)




                                                      !   N"




Rdz.f,Jf Ms Gee'1                               c01v,c.lfv      d£      Mvf   l,pJ~ fvlcm1cs rY}
RXl6., h~ h~o hi":>                             r~re.,,6,,./   r,,~{s     to     ~,.., ch /o,tr/
                                                                                         1




 \JttAlt~VS lcll!J()l'lb     t~ -n_'nlS. 1 Do r-ob ft>t-l1ec1~ D,A6-
  {l!-fi..J1"ft' w11/ fh151ct:t/J7 h"11t1 M~ &vf I f)C) 0e,Jrt"'-
  ~e_ W1 /I ( cJV161'{)ve_ 'fo '1flrh55     MC.. trV1~ ol'ht1s UV>61 l
  e-,llton I~ f11 b(f)        ~rrisb h1M IYl Cuvrb.       T f>Jsh
 i~v~+ 171        W'fffr.1r&   Ge... tS<;veu {;r- Oth ctftf<::,t- uf
 l~ 0 M~ Ch1,s~pi.,~ rc~+z l-1.fil ~(' l"1e.. Lhn·D !Jtj/'t'l!;
 fe/"V12 dff'e~~ oP stti (61.,_g. ~'( . PeVl1t) CCJoc


WlTNESS: _             _ __              _ __     _


Page~of                ,:CS
WCSO Wi-incn S1atcmJnt ufhcu
Plgt ? ind up
                  .l
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 22 of 27 PageID #: 4695


                                   Wise County Sheriff's Offic~
                                        Sheriff Lane Akin
                                               200 Rook Ramsey Drive
                                                Decatur, Texas 76234
         (940) "627-5971                                                                   Fax (940) 627·3797

         Date:   k- L/-J CJ
         CFS#:   )q-tJ(t(J /Mf:
         I certify the information I provided to,~        (Y?t;5k  '-I   , a certilioo peace officer, i~ true fact
         l understand if the information is false or deceptive I harecommitted the following offense:

                  § 37.08. FALSE REPORT TO PEACE OFFICER OR LAW ENFORCEMENT
                  EMPLOYEE. (a) ·A person d>mmits an offense if, with intent to
                  deceive, he knowingly makes a false statement that is material to a
                  criminal investigation and make.s the statement to:
                           (1) a peece officer con.ducting the investigation; or
                           (2) any employee of a law enforcement agency that is
                  autb.orned by the agency to conduct the investigation and that the
                  actor knows is conducting the investigation.
                  (b) In this section, "law enforcement agency" bas the
                   meaning assigned by Article 59.0l, Code of Criminal Procedure.
                   (c) An offense und~r this section is a Class B miSdemeanor.




                                                        J1&n        '-4z, v~n I>t'<~
                                                            Complainant's Printed Name             Date ofBirth




                     Witness Signature .
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 23 of 27 PageID #: 4696



                       IN THE UNITED STATES DISTRICT FOR THE
                            EASTERN DISTRICT OF TEXAS,
                                 SHERMAN DIVISION

     JASON LEE VAN DYKE,             §
         Plaintiff,                  §
     v.                              §
                                     §
     THOMAS CHRISTOPHER              §                                         NO. 4:18-CV-247-ALM
     RETZLAFF, a/k/a DEAN            §
     ANDERSON, d/b/a BV FILES, VIA   §
     VIEW FILES, L.L.C., and VIAVIEW §
     FILES,                          §
          Defendants                 §

        RETZLAFF’S SECOND AMENDED RESPONSE TO INTERROGATORY NO. 3 OF
             PLAINTIFF’S (SECOND) “FIRST SET” OF INTERROGATORIES

     To:     Jason Lee Van Dyke, plaintiff pro se.

             Defendant Thomas Retzlaff serves this, his second amended and supplemental
     response to plaintiff’s Interrogatory No. 3 of plaintiff’s (second) “first set” of
     interrogatories. See Court’s memorandum opinion and order of April 14, 2020. (Doc. 153.)
     To the extent not objected to, Retzlaff makes the following answers under oath in
     accordance with FED. R. CIV. P. 33(b)(3).

     INTERROGATORY NO. 3:

              Identify any persons who have care and control over BV Files. This includes, but
     is not limited to:

             (a)      The person who owns the following domain name: viaviewfiles.net.1

             (b)      The person who pay, or who previously paid for, the registration of the
                      following domain name: viaviewfiles.net.

             (c)      Persons who provide, or who previously provided, website hosting
                      services for BV Files.


             1
                        Retzlaff originally objected that the answer this discrete subpart of Van Dyke’s
     Interrogatory No. 3 was “equally available” to Van Dyke, “as the owners of domain names are public
     information.” (Doc. 156, Part II(B).) The Court was “not persuaded” that this objection was valid. Citing
     Tango Transp., L.L.C. v. Transp. Int’l Pool, Inc., 2009 WL 2390312 at *2 (W.D.La. 2009), the Court held,
     “The fact that a party could find the information does not necessarily mean the information is not
     discoverable.” Retzlaff construes the Court’s ruling to mean that his objection to Van Dyke’s Interrogatory
     3(a) is overruled and that Retzlaff must answer fully without objection.
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 24 of 27 PageID #: 4697



                (d)        Persons who pay for, or who previously paid for, website hosting services
                           for BV Files.

                (e)        Persons who pay for, or who previously paid for, services provided to BV
                           Files by Cloudflare, Inc.

                (f)        Persons capable of publishing, changing, moderating or editing of any
                           content displayed on BV Files, except in the “comments” section.

     RESPONSE: Objection. The information sought is not relevant to any party’s claims or
               defenses and not reasonably calculated to the lead to the discovery of
               admissible evidence. FED. R. CIV. P. 26(b)(1). The request is vague and
               ambiguous.

                           Answer. In accordance with the Court’s April 14, 2020, ruling, Retzlaff
                           answers Interrogatory 3(a) that, according to publicly available
                           information,2 the registered owner of the domain name “viaviewfiles.net”
                           is OnlineNIC, Inc.

                           Secondly, without waiving any of his assertions of privilege below, Retzlaff
                           says: James McGibney has repeatedly accused Neal Rauhauser, Lora
                           Lusher, Lane Lipton, Jennifer D’Alessandro, some pseudonymous
                           individuals he has identified as “Jane Does 1-5,” and me of acting as a group
                           and having group care and control over the BV Files blog. I have repeatedly
                           denied this allegation before and do so again now. I am not in a conspiracy
                           with any individuals to do anything. Before James McGibney sued me in
                           2014, I had never heard of my co-defendants or had any contact with them.

                           Assertions of Privilege.

                (i)        As to Interrogatory 3(b)-(f),3 Retzlaff declines to respond because the First
                           Amendment to the U.S. Constitution has been repeatedly construed to
                           prevent compulsory disclosure of the identities of anonymous speakers.
                           Watchtower Bible and Tract Soc. of New York v. Village of Stratton, 536
                           U.S. 150, 166-67 (2002); Buckley v. American Constitutional Law
                           Foundation, Inc., 525 U.S. 182 (1999). “Under our Constitution,
                           anonymous pamphleteering is not a pernicious, fraudulent practice, but an
                           honorable tradition of advocacy and dissent.” McIntyre v. Ohio Elections
                           Comm., 514 U.S. 334, 356 (1995). A court order—even when issued at the
                           behest of a private party—constitutes state action. New York Times v.
                           Sullivan, 364 U.S. 254, 265 (1964). Thus, the amputation of a speaker’s
                           First Amendment right of anonymity is subject to limitations with
                           constitutional timbre. It is well settled that this principle applies equally to
                           anonymous speech on the Internet. Reno v. ACLU, 521 U.S. 844, 853

                2
                   See, e.g., www.whois.net, last accessed April 27, 2020.
                3
                   Retzlaff did not previously answer or object to these requests as they exceeded the
     maximum number of 25 interrogatories a party may serve.
     Van Dyke v. Retzlaff                                                                                                                 2
               Defendant’s Second Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 25 of 27 PageID #: 4698



                           (1997); see also ApolloMedia Corp. v. Reno, 19 F. Supp. 1081 (N.D. Cal.
                           1998) (protecting anonymous denizens of www.annoy.com, a website
                           “created and designed to annoy” legislators), aff’d by ApolloMedia Corp.
                           v. Reno, 526 U.S. 1061 (1999). Because compelled identification affects
                           the First Amendment right of anonymous speakers to remain anonymous,
                           justification for an incursion upon that right requires proof of a compelling
                           interest. McIntyre, 514 U.S. at 347. Among other things, a person seeking
                           to discover the identity of an anonymous speaker has the burden to show
                           that disclosure of the identity of the anonymous speaker is necessary
                           because the party seeking disclosure is likely to prevail on all other issues
                           in the case. See United States v. Caporale, 806 F.2d 1487 (11th Cir. 1986);
                           Miller v. Transamerican Press, 621 F.2d 721, 726 (5th Cir. 1980). Until
                           plaintiff has made such showing, compelled disclosure of information that
                           would destroy the speaker’s anonymity is premature.
                (ii)       Retzlaff further declines to respond pursuant to his rights under the Fifth
                           Amendment due to Van Dyke’s having made police reports against Retzlaff
                           regarding the subject of this discovery request. Van Dyke has alleged that
                           the individuals responsible for this blog are engaging in acts that constitute
                           “criminal stalking”, “terrorist threats,” and “identity theft,” and claims
                           Retzlaff is involved. See attached Exhibits 1 and 2 to the previous version
                           of this answer; see also plaintiff’s live pleading. (Doc. 113, ¶ 5.3.)

     Respectfully submitted,



     By:           /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL
     State Bar No. 00787386
     Federal ID # 18465
     jdorrell@hanszenlaporte.com
     ANTHONY L. LAPORTE
     State Bar No. 00787876
     alaporte@hanszenlaporte.com
     14201 Memorial Drive
     Houston, Texas 77079
     Telephone 713-522-9444
     FAX: 713-524-2580
     ATTORNEYS FOR DEFENDANT TOM RETZLAFF




     Van Dyke v. Retzlaff                                                                                                                 3
               Defendant’s Second Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 26 of 27 PageID #: 4699



                                              CERTIFICATE OF SERVICE

             I certify that on        6-28        , 2020, the foregoing interrogatories were
     electronically served upon Jason Van Dyke by e-mail.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                P.O. Box 2618
                Decatur, Texas 76234
                Telephone: 940-305-9242
                jasonleevandyke@protonmail.com



             /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL




     Van Dyke v. Retzlaff                                                                                                                 4
               Defendant’s Second Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
Case 4:18-cv-00247-ALM Document 206-5 Filed 08/21/20 Page 27 of 27 PageID #: 4700




                                DECLARATION OF TOM RETZLAFF

            1.    “My name is Tom Retzlaff. I am more than 18 years of age and
     capable of making this declaration. I am the named defendant in the suit in
     which this affidavit is filed. I declare under penalty of perjury that the facts
     stated in the foregoing amended and supplemental answers to plaintiff’s
     interrogatories are within my personal knowledge and are true and correct.”
                EXECUTED June 28, 2020




     TOM RETZLAFF




     Van Dyke v. Retzlaff                                                                                                                 5
               Defendant’s Second Amended and Supplemental Responses to Plaintiff’s (Second) “First Set” of Interrogatories to Retzlaff
